The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Berger on 25 August 2022.
The application has been amended as follows:
1. (Currently amended) A method for tracking an aircraft, comprising:
receiving camera image data of [[an]] the aircraft while the aircraft is approaching a ramp area for parking the aircraft on an airside of an airport;
receiving LIght Detection And Ranging (LIDAR) or RAdio Detection And Ranging (RADAR) sensor data of [[an]] the aircraft while the aircraft is approaching 
merging the camera image data and the LIDAR/RADAR
wherein the merged data set includes at least one of: data for determining ramp area, and data for forming a three dimensional virtual model of at least a portion of the aircraft from the merged data; and
displaying messages to provide directional and speed guidance to a pilot with the merged data set.  
2. (Currently amended) The method of claim 1, further comprising:
comparing the three dimensional virtual model to one or more aircraft reference models stored in memory of a computing device to find a match between the three dimensional virtual model and one of the aircraft reference models to determine an aircraft type.
3. (Currently amended) The method of claim [[1]] 2, further comprising:
comparing the determined aircraft type with an aircraft type provided in gate arrival information to determine that the aircraft type that is approaching or in the ramp area is [[the]] a correct aircraft type.
4. (Currently amended) The method of claim 1, further comprising:
scanning the aircraft with a LIDAR/RADAR sensor with a sweep of the LIDAR/RADAR across the aircraft in at least one of a horizontal or vertical direction or both.
5. (Currently amended) The method of claim 4, further comprising:
comparing the camera image data and the LIDAR/RADAR sensor data to identify that [[an]] the aircraft is present in both the camera image data and the LIDAR/RADAR sensor data.
6. (Currently amended) The method of claim 1, wherein a gate arrival information is received from an airport computing system.
7. (Currently amended) The method of claim 1, further comprising:
comparing the camera image data and the LIDAR/RADAR sensor data to identify that [[an]] the aircraft is present in both the camera image data and the LIDAR/RADAR sensor data before merging the camera image data and the LIDAR/RADAR sensor data.
8. (Original) The method of claim 1, wherein the data for determining proximity of the aircraft to a particular object within the ramp area include data for determining proximity of the aircraft to a stop point.
9. (Original) The method of claim 1, wherein the data for determining proximity of the aircraft to a particular object within the ramp area include data for determining proximity of the aircraft to a piece of equipment on a ramp area tarmac surface.
10. (Currently amended) A method for tracking an aircraft, comprising:
receiving camera image data of [[an]] the aircraft while the aircraft is approaching a ramp area for parking the aircraft on an airside of an airport;
determining a portion of the camera image data associated with the aircraft:
receiving LIght Detection And Ranging (LIDAR) or RAdio Detection And Ranging (RADAR) sensor data of [[an]] the aircraft while the aircraft is approaching 
determining a portion of the LIDAR/RADAR sensor data associated with the aircraft:
merging the camera image data and the LIDAR/RADAR sensor data associated with the aircraft into a merged data set; and
wherein the merged data set includes at least one of: data for determining ; and
displaying messages to provide directional and speed guidance to a pilot with the merged data set.
11. (Currently amended) The method of claim 10, further comprising:
comparing the three dimensional virtual model to one or more aircraft reference models to find a match between the three dimensional virtual model and one of the aircraft reference models to determine an aircraft type.
12. (Original) The method of claim 11, wherein comparing the three dimensional virtual model to one or more aircraft reference models includes comparing at least one of:
wing edge to nose end distance;
tail tip height;
number of windows;
position of windows;
size of windows:
number of pilot windows;
position of pilot windows;
number of engines;
engine cowl type;
engine cowl size;
fuselage length;
number of windows in fuselage;
wing span size;
height of the nose from ground;
position of engines; and
nose dimensions.
13. (Currently amended) The method of claim 10, further comprising: 
sending at least the determined speed and direction to a ramp docking system controller device.
14. (Currently amended) The method of claim 13, further comprising:
sending at least the determined position and orientation to the ramp docking system controller device.
15. (Currently amended) The method of claim 10, further comprising: 
sending at least the determined position and orientation to a ramp docking system controller device.
16. (Currently amended) The method of claim 10, further comprising: 
sending at least one of the determined speed, direction, position, and orientation to a pilot unit computing device on the aircraft.
17. (Currently amended) The method of claim 10, further comprising: 
sending at least one of the determined speed, direction, position, and orientation to a passenger computing device on the aircraft.
18. (Currently amended) A system for tracking an aircraft, comprising:
a camera image sensor for capturing camera image data of [[an]] the aircraft while the aircraft is approaching a ramp area for parking the aircraft on an airside of an airport;
a computing device having memory associated therewith for receiving the camera image data from the camera image sensor;
a LIght Detection And Ranging (LIDAR) or RAdio Detection And Ranging (RADAR) sensor for capturing LIDAR/RADAR sensor data of [[an]] the aircraft while the aircraft is approaching 
the computing device for receiving the LIDAR/RADAR sensor data and merging the camera image data and the LIDAR/RADAR sensor data associated with the aircraft into a merged data set; and
wherein the merged data set includes at least one of: data for determining ; and
the computing device for displaying messages to provide directional and speed guidance to a pilot with the merged data set.
19. (Currently amended) The system of claim 18, wherein the LIDAR/RADAR sensor data is analyzed using a point cloud process to correlate points in the LIDAR/RADAR sensor data to points in the camera image data.
20. (Currently amended) The system of claim 18, wherein the computing device analyzes the camera image data to identify that [[an]] the aircraft is approaching 
ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.  Claims 1-7, 10-11, and 13-20 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Papageorgiou et al. US 2017/0178520 A1 teaches systems and methods for on-ground vehicle collision avoidance utilizing shared vehicle hazard sensor data. In one embodiment, a system comprises: a ground based hazard data aggregation system comprising at least one memory storing a hazard position database; and at least one vehicle-ground communications electronics system coupled to the aggregation system; wherein the aggregation system is communicatively coupled to an onboard ground hazard collision avoidance system of at least a first on-ground subscriber vehicle through a wireless datalink established via the vehicle-ground communications electronics system; wherein the hazard position database stores vehicle collected hazard position data generated by a first on-ground contributing vehicle; and wherein the ground based hazard data aggregation system transmits to the first on-ground subscriber vehicle aggregated hazard position data from the hazard position database, the aggregated hazard position data including the vehicle collected hazard position data generated by the first on-ground contributing vehicle.
In regarding to independent claims 1, 10, and 18, Papageorgiou taken either individually or in combination with other prior art of record fails to teach or render obvious a method and system comprising: receiving camera image data of the aircraft while the aircraft is approaching a ramp area for parking the aircraft on an airside of an airport; receiving LIght Detection And Ranging (LIDAR) or RAdio Detection And Ranging (RADAR) sensor data of the aircraft while the aircraft is approaching or in the ramp area; merging the camera image data and the LIDAR/RADAR sensor data into a merged data set; and wherein the merged data set includes at least one of: data for determining the position and orientation of the aircraft relative to the position and orientation of the ramp area, data for determining speed of the aircraft, data for determining direction of the aircraft, data for determining proximity of the aircraft to a particular object within the ramp area, and data for forming a three dimensional virtual model of at least a portion of the aircraft from the merged data; and displaying messages to provide directional and speed guidance to a pilot with the merged data set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667